                    Case 7:09-cr-01022-KMK Document 1132 Filed 04/21/21 Page 1 of 1
                                                                                                     Southern District
~Federal Defenders -                                                                          81 Main Street, Suite 300
 OF NEW YORK, INC.                                                                            White Plains, N .Y. 10601
                                                     MEMO EN DQRS6f}i)                    428-7124 Fax: (914) 997-6872


 David E. Patton                                                                                         Jennifer Brown
   Executive Director                                                                                    Attorney-in-Charge
 and Attorney-in-Chief



         April 21, 2021

         BY ECF AND BY EMAIL

         The Honorable Kenneth M. Karas
         United States District Court Judge
         Southern District ofNew York
         300 Quarropas Street
         White Plains, New York 10601

         Re:       United States v. Joel Norwood, 09cr1022-KMK

         Dear Judge Karas:

         I write regarding the above captioned matter and to request early termination of Joel Norwood' s
         five-year term of supervised release, which began on or about May 2, 2018. Mr. Norwood moves
         for early termination pursuant to FED. R. CRIM. P. 32.1, 18 U.S.C. §§ 3583(e)(l), 3553(a), and all
         other applicable statutes, case law and local rules. Mr. Norwood has completed approximately three
         years of his supervised release term. As described by his Probation Officer, Christina Alexander,
         who works out of the Probation Office for the Southern District ofNew York, Mr. Norwood has had
         no issues during this time. According to Ms. Alexander, Mr. Norwood is on low intensity
         supervision, submits his monthly report in a timely fashion, maintains all necessary contact with her,
         and has been of no trouble whatsoever. Throughout his time on supervision and as confirmed by
         Ms. Alexander, Mr. Norwood has had no police contacts, has maintained a stable residence, has
         maintained continuous employment, and even started his own business. Exhibit A. Mr. Norwood
         also has become a father in the last year to year and a half and takes that role seriously. Exhibit B.

         I have spoken with both Ms. Alexander and Assistant United States Attorney Maurene Corney about
         the instant request. Ms. Alexander supports the instant request. Ms. Corney has no objection to the
         request.

         For the foregoing reasons, Mr. Norwood respectfully requests that this Court grant his motion to
         terminate supervised release early.
                                                       Granted.

                                                       So Ordered .



                                                      ~L
         cc: AUSA Maurene Corney
             USPO Christina Alexander
